DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 7 June 2021.  Claims 1-32 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-30 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-30 is/are directed to the abstract idea of providing a set of price estimates for multiple forms of transportation. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-32) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-27) is/are directed to a method, claim(s) (28-30) is/ are directed to a server, and claims(s) (31-32) is/are directed to a computer program product and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-30 recite(s) mental process. Specifically, the independent claims a mental process as drafted, the claim recites the limitation of providing a set of price estimates for multiple forms of transportation which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer server nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the a computer server language, the claim encompasses the user manually determining price estimates. The mere nominal recitation of a generic a computer server does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer additionally, explain that data receiving, obtaining, storing, providing, and outputting steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a computer server is used to perform the determining, grouping, deriving, identifying, and configuring steps.  The computer server in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing a price estimates). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving, obtaining, grouping, storing, providing, and outputting performs the determining, grouping, deriving, identifying, and configuring steps. The receiving, obtaining, grouping, storing, providing, and outputting steps are recited at a high level of generality (i.e., as a general means of managing data for use in the determining, grouping, deriving, identifying, and configuring step), and amounts to mere data manipulation, which is a form of insignificant extra-solution activity. The computer server that performs the determining, grouping, deriving, identifying, and configuring steps are also recited at a high level of generality, and merely automates the determining, grouping, deriving, identifying, and configuring steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer server). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-32 recite(s) receiving, determining, obtaining, grouping, deriving, storing, identifying, configuring, providing and outputting which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, obtaining, grouping, deriving, storing, identifying, configuring, providing and outputting which is the abstract idea steps of valuing an idea (providing a set of price estimates for multiple forms of transportation) in the manner of “apply it”. 

Thus, the claims recite an abstract idea directed to a mental process (i.e. to provide a set of price estimates for multiple forms of transportation).  Using a computer to receiving, determining, obtaining, grouping, deriving, storing, identifying, configuring, providing and outputting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The providing a set of price estimates for multiple forms of transportation would clearly be to a mental activity that a company would go through in order to determine price estimates.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine price estimates for travel purposes:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 3, 5, 6, 8, 9, 11, 23, 27, and 29 recite limitations which further limit the claimed analysis of data.

Claims 24 and 26 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Stefanescu which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 4, 7, 10, 12-22, 25, 28, 30, and 32 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on to provide a set of price estimates for multiple forms of transportation.  This is not a technical or technological problem but is rather in the realm of travel management and therefore an abstract idea.

Step 2B

The claim(s) 1-32 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.
With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 14-17, and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger).

	Referring to Claim 1, Stefanescu teaches a method of reducing data storage requirements, of providing travel- related price estimates, and of inferring which fare classes are available for a journey from a starting location to a destination location on a particular date, the method including the steps of:

(i) a computer server receiving a request for prices for travel-related goods or services, together with parameters defining those travel-related goods or services, the parameters defining a request for fare prices for a journey from a starting location to a destination location on a particular date (see; abstract, pg. 3, pg. 7 of Stefanescu teaches requesting the price of a product including airlines travel where the flights are broken into classes when determining the price during data ranges).

(a) obtaining historical price quotes from the incomplete historical travel-related price dataset embodied on the non-transitory storage medium (see; pg. 7 and pg. 13 of Stefanescu teaches obtaining the purchase history of a purchases but also takes into account missing data (i.e. incomplete) as part of the model estimation to determine a price based on demand).

(b) grouping the historical price quotes by category (see; pg. 22-25 of Stefanescu teaches grouping the prices related to airline tickets based on class during different periods).

(c) deriving statistics for each group (see; Table 4, and pg. 22-25 of Stefanescu teaches determining statistics for airline booking for the different classes during different periods).

(d) storing on a computer for each group a plurality of classifiers including the derived statistics, and (e) identifying groups with stored classifiers to which the requested prices correspond (see; Table 4, and pg. 22-25 of Stefanescu teaches storing for each class fair the different booking period including the determined statistics).

(iii) configuring one or more processors to calculate estimates for the requested prices for the travel-related goods or services that satisfy the parameters, the configured one or more processors calculating a set of estimates, for the requested prices on the particular date using statistics from the stored classifiers corresponding to the identified groups for the travel-related goods or services that satisfy the parameters (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches calculating an estimate for the price of airline tickets based on demand for the different classes (i.e. group) for specific days based on determined statistic for the day and class which are used to estimate the price for the specific ticket with the specific class and the specific day).

(iv) the computer server providing the calculated price estimates (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches providing price estimates for each specific day where the prices can be provided for a range of days).

Stefanescu does not explicitly disclose the following limitation, however,

Myr teaches (ii) configuring one or more processors to determine estimated prices from an incomplete historical travel-related price dataset embodied on a non-transitory storage medium by analyzing patterns in that travel-related price dataset, at any time with respect to step (i) above, the incomplete historical travel-related price dataset using a smaller data storage capacity than a complete historical travel-related price dataset, the configured one or more processors: (see; par. Figure 13, par. [0006]-[0013], par. [0016], par. [0084], par. [0123], par. [0144], and par. [0384] of Myr teaches using a computer to determine an estimation of prices based on historical data that may not be complete and adding data in order to analyze the data but also saving the data as processed data in order to not constantly go back to the main database).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu fails to disclose (ii) configuring one or more processors to determine estimated prices from an incomplete historical travel-related price dataset embodied on a non-transitory storage medium by analyzing patterns in that travel-related price dataset, at any time with respect to step (i) above, the incomplete historical travel-related price dataset using a smaller data storage capacity than a complete historical travel-related price dataset, the configured one or more processors.

Myr discloses (ii) configuring one or more processors to determine estimated prices from an incomplete historical travel-related price dataset embodied on a non-transitory storage medium by analyzing patterns in that travel-related price dataset, at any time with respect to step (i) above, the incomplete historical travel-related price dataset using a smaller data storage capacity than a complete historical travel-related price dataset, the configured one or more processors.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu (ii) configuring one or more processors to determine estimated prices from an incomplete historical travel-related price dataset embodied on a non-transitory storage medium by analyzing patterns in that travel-related price dataset, at any time with respect to step (i) above, the incomplete historical travel-related price dataset using a smaller data storage capacity than a complete historical travel-related price dataset, the configured one or more processors as taught by Myrr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu and Myr teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.

	While Myr does not teach every item listed in the claim Myr determines price related estimates, but does teach the goods are travel related, the Examiner notes that the while determining the estimating of prices of goods or services the specifically identifying the estimate as travel related good is viewed as non-functional data and the claimed limitation does not care what the goods or services are.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 

Stefanescu in view of Myr does not explicitly disclose the following limitations, however,

Benzinger teaches (v) the computer server sending the request to a Distribution System for fare prices for the journey from the starting location to the destination location on the particular date (see; Figure 2, par. [0012] and par. [0023] of Benzinger teaches the use of a server as part of a network that provides connection a global distribution system (i.e. distribution system) regarding fare prices for journeys from a origin location to a destination location for particular dates), and
(vi) receiving from the Distribution System the Distribution System's fare prices for the journey from the starting location to the destination location on the particular date (par. [0023] of Benzinger receiving from a distribution system fare prices for the journey from an origin location to a destination for specific dates), and
(vii) comparing the calculated estimates for the requested fare prices from step (iii) with the Distribution System's fare prices received in step (vi) so as to infer which fare classes are available for the journey from the starting location to the destination location on the particular date (see; par. [0025] and par. [0028] of Benzinger teaches compare determined estimates with respect to fare prices, utilizing the par. [0023] distribution system that is used for managing fare prices based on availability, Abstract and par. [0025] for an estimated (i.e. infer) seat value of available seats taking into account fares for specific classes (i.e. fair class available), par. [0050] which will satisfy a user’s request for their specific journey), and
(viii) outputting the inferred fare class availability for the journey from the starting location to the destination location on the particular date (see; par. [0023] and [0045]-[0050] of Benzinger distribution system that is used for managing fare prices based on availability, Abstract and par. [0025] for an estimated (i.e. infer) seat value of available seats taking into account fares for specific classes (i.e. fair class available)).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose (v) the computer server sending the request to a Distribution System for fare prices for the journey from the starting location to the destination location on the particular date, (vi) receiving from the Distribution System the Distribution System's fare prices for the journey from the starting location to the destination location on the particular date, (vii) comparing the calculated estimates for the requested fare prices from step (iii) with the Distribution System's fare prices received in step (vi) so as to infer which fare classes are available for the journey from the starting location to the destination location on the particular date, and (viii) outputting the inferred fare class availability for the journey from the starting location to the destination location on the particular date.

Benzinger discloses (v) the computer server sending the request to a Distribution System for fare prices for the journey from the starting location to the destination location on the particular date, (vi) receiving from the Distribution System the Distribution System's fare prices for the journey from the starting location to the destination location on the particular date, (vii) comparing the calculated estimates for the requested fare prices from step (iii) with the Distribution System's fare prices received in step (vi) so as to infer which fare classes are available for the journey from the starting location to the destination location on the particular date, and (viii) outputting the inferred fare class availability for the journey from the starting location to the destination location on the particular date.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr ((v) the computer server sending the request to a Distribution System for fare prices for the journey from the starting location to the destination location on the particular date, (vi) receiving from the Distribution System the Distribution System's fare prices for the journey from the starting location to the destination location on the particular date, (vii) comparing the calculated estimates for the requested fare prices from step (iii) with the Distribution System's fare prices received in step (vi) so as to infer which fare classes are available for the journey from the starting location to the destination location on the particular date, and (viii) outputting the inferred fare class availability for the journey from the starting location to the destination location on the particular date as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Stefanescu in view of Myr in further view of Benzinger teaches the method above, Stefanescu further disclose a method having the limitations of, 

the parameters defining those travel- related goods or services further include one or more of the following: activity type, airfare, train fare, desired weather conditions, star rating, keywords (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches calculating an estimate for the price of airline tickets where parameters that are taken into account are the different fares booking period).


	Referring to Claim 3, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu further disclose a method having the limitations of, 

determination of estimated prices is performed by inferring, deriving or predicting estimated prices (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches providing price estimates for each specific day where the prices can be provided for a range of days).


	Referring to Claim 4, see discussion of claim 1 above, while Stefanescu in view of Myr in further view of Benzinger teaches the method above, Stefanescu does not explicitly disclose a method having the limitations of, however,

Myr teaches step (ii) includes using rules in order to analyze patterns in the dataset (see; par. [0082], par. [0119], and par. [0269] of Myr teaches using user defined rules in order to analyze data as part of a data driven rules as part of weighted regression (i.e. analyzing)).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu fails to disclose step (ii) includes using rules in order to analyze patterns in the dataset.

Myr discloses step (ii) includes using rules in order to analyze patterns in the dataset.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu step (ii) includes using rules in order to analyze patterns in the dataset as taught by Myrr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu and Myr teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.

While Myr does not teach every item listed in the claim Myr determines price related estimates, but does teach the goods are travel related, the Examiner notes that the while determining the estimating of prices of goods or services the specifically identifying the estimate as travel related good is viewed as non-functional data and the claimed limitation does not care what the goods or services are.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.


	Referring to Claim 10, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu further disclose a method having the limitations of,

step (ii) includes building a statistical model from historical prices, identifying missing quote candidates, and pricing quote candidates based on the statistical model (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches using determined statistical data calculated from historical data including missing data and identifying using a model fitting to determine an optimum price based on demand).


	Referring to Claim 12, see discussion of claim 10 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr does not explicitly disclose a method having the limitations of, however,

Benzinger teaches inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights (see; par. [0025], par. [0035], par. [0037], and par. [0045] of Benzinger teaches taking inputs in order to generate a future solution using statistics in a model including rate (i.e. quote), scheme (i.e. , history), and rules of fare tables (i.e. weights) for routes).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights.

Benzinger discloses inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr inputs for the statistical model include: list of routes, classifier categorization scheme, historical quotes, and a set of supported features with weights as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 10 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr does not explicitly disclose a method having the limitations of, however,

Benzinger teaches inputs for the statistical model include reversed route equivalents (see; par. [0035], par. [0037] and par. [0039] of Benzinger teaches using statistics taking into account reversed route analysis).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose inputs for the statistical model include reversed route equivalents.

Benzinger discloses inputs for the statistical model include reversed route equivalents.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr inputs for the statistical model include reversed route equivalents as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr does not explicitly disclose a method having the limitations of, however,

Benzinger teaches including cached fare prices in the set of price estimates (see par. [0032] and par. [0035] of Benzinger teaches a cached priced tables).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose including cached fare prices in the set of price estimates.

Benzinger discloses including cached fare prices in the set of price estimates.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr including cached fare prices in the set of price estimates as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr does not explicitly disclose a method having the limitations of, however,

Benzinger teaches the prices are for a journey that is a one- way journey (see; par. [0032] of Benzinger teaches determining a price one way).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose including the prices are for a journey that is a one- way journey.

Benzinger discloses the prices are for a journey that is a one- way journey.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr the prices are for a journey that is a one- way journey as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr does not explicitly disclose a method having the limitations of, however,

Benzinger teaches the prices are for a journey that is a return journey (see; par. [0031] of Benzinger teaches determining a price for a return journey).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu and Myr discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu and Myr fails to disclose the prices are for a journey that is a return journey.

Benzinger discloses the prices are for a journey that is a return journey.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu and Myr the prices are for a journey that is a return journey as taught by Benzinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, and Benzinger teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 28, Stefanescu in view of Myr in view of Benzinger teaches a server configured to provide travel related price estimates.  Claim 28 recites the same or similar limitations as those addressed above in claim 1, Claim 28 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 29, see discussion of claim 28 above, while Stefanescu in view of Myr in further view of Benzinger teaches the server above Claim 29 recites the same or similar limitations as those addressed above in claim 4, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 30, see discussion of claim 28 above, while Stefanescu in view of Myr in further view of Benzinger teaches the server above Claim 30 recites the same or similar limitations as those addressed above in claim 2, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 31, Stefanescu in view of Myr in view of Benzinger teaches a computer program product embodied on a first non-transitory storage medium.  Claim 31 recites the same or similar limitations as those addressed above in claim 1, Claim 31 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 32, see discussion of claim 31 above, while Stefanescu in view of Myr in further view of Benzinger teaches the computer program product embodied on a first non-transitory storage medium above Claim 32 recites the same or similar limitations as those addressed above in claim 2, Claim 32 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 5, 6, 9, 11, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of in further view of Teller et al. (U.S. Patent Publication 2010/0179930 A1) (hereafter Teller).

	Referring to Claim 5, see discussion of claim 1 above, while Stefanescu in view of Myr in further view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Teller teaches step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices (see; par. [0044], par. [0045], and par. [0050] of Teller teaches using a Baysian analysis to learn the probability of prices uses modeling of past data).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, and Benzinger fails to disclose step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices.

Teller discloses step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger teaches the step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of prices, and that model is used to predict unobserved prices as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger and Teller teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 5 above, while Stefanescu in view of Myr in view of Benzinger in further view of Teller teaches the method above, Stefanescu further discloses a method having the limitations of,

classifiers are trained using observed prices and sets of features that correspond to them (see; pg. 2, pg. 3, pg. 7, and pg. 22-25 of Stefanescu teaches model fitting takes place to determine prices based on predetermined statistics regarding the different fare class and booking period).


	Referring to Claim 9, see discussion of claim 6 above, while Stefanescu in view of Myr in further view of Benzinger in further view of Teller teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Teller teaches features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models (see; par. [0013] and par. [0028] of Teller teaches using multiple models to train and compare predict the accuracy of the models).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, and Benzinger fails to disclose features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models.

Teller discloses features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger teaches features may be derived by training multiple models with different features and comparing the predictive accuracy of the different models as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger and Teller teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Teller teaches estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote; retrieving from a database a classifier trained for an extracted category; extracting all feature values from the quote candidate; classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote (see; par. [0024], par. [0038], par. [0044], and par. [0045] of Teller teaches estimating prices utilizing extracting features, retrieving trained data, extracting features, and classify using Bayesian analysis of the probability in order to determine a price).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, and Benzinger fails to disclose estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote; retrieving from a database a classifier trained for an extracted category; extracting all feature values from the quote candidate; classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote.

Teller discloses estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote; retrieving from a database a classifier trained for an extracted category; extracting all feature values from the quote candidate; classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger teaches estimating prices for each candidate quote occurs in the following steps: extracting category feature values from the quote; retrieving from a database a classifier trained for an extracted category; extracting all feature values from the quote candidate; classifying the candidate quote by calculating Bayes posterior probabilities for each price range stored in a classifier and choosing a price range class with a highest Bayes posterior probability, and attaching a price class to a candidate quote as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger and Teller teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 27, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Teller teaches an estimation process is parameterized by one or more of: a minimum Bayes posterior probability required to accept a classification result, a maximum number of route operators involved in candidates' generation, or a random variation added to Bayes posterior probability to avoid ties (see; par. [0044] of Teller teaches estimating using a dynamic probabilistic network (i.e. Bayesian network) in order to generate parameters which are learned).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, and Benzinger fails to disclose an estimation process is parameterized by one or more of: a minimum Bayes posterior probability required to accept a classification result, a maximum number of route operators involved in candidates' generation, or a random variation added to Bayes posterior probability to avoid ties s.

Teller discloses an estimation process is parameterized by one or more of: a minimum Bayes posterior probability required to accept a classification result, a maximum number of route operators involved in candidates' generation, or a random variation added to Bayes posterior probability to avoid ties.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger teaches an estimation process is parameterized by one or more of: a minimum Bayes posterior probability required to accept a classification result, a maximum number of route operators involved in candidates' generation, or a random variation added to Bayes posterior probability to avoid ties as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger and Teller teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of in further view of Teller et al. (U.S. Patent Publication 2010/0179930 A1) (hereafter Teller) in further view of Rauser et al. (U.S. Patent Publication 2010/0205038 A1) (hereafter Rauser).

	Referring to Claim 7, see discussion of claim 6 above, while Stefanescu in view of Myr in view further of Benzinger in further view of Teller teaches the method above, Stefanescu in view of Myr in further view of Benzinger in further view of Teller does not explicitly disclose a method having the limitations of, however,

Rauser teaches the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month (see; figure 1, par. [0005], par. [0007], and par. [0028] of Rauser teaches features of price fare estimator and includes the departure day of the week).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, Benzinger and Teller which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, Benzinger and Teller discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, Benzinger and Teller fails to disclose the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month.

Rauser discloses the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, Benzinger and Teller the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, Teller, and Rauser teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 6 above, while Stefanescu in view of Myr in further view of Benzinger in further view of Teller teaches the method above, Stefanescu in view of Myr in further view of Benzinger in further view of Teller does not explicitly disclose a method having the limitations of, however,

Rauser teaches a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features (see; par. [0028], and par. [0029] of Rauser teaches travel variables are used to predict the price based on the travelers criteria and the best time to buy the flight ticket).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Teller developing predictions from disparate data sources of future prices and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, Benzinger and Teller which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, Benzinger and Teller discloses a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements.  However, Stefanescu, Myr, Benzinger and Teller fails to disclose a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features.

Rauser discloses a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, Benzinger and Teller a classifier then predicts the price of an unobserved price by being given a set of features and providing a most likely price to have those features as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, Teller, and Rauser teach the price estimates based on historical data and they do not contradict or diminish the other alone or when combined.


Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of Hornthal et al. (U.S. Patent Publication 2014/0006215 A1) (hereafter Hornthal).

	Referring to Claim 13, see discussion of claim 12 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Hornthal teaches historical quotes are filtered by age (see; par. [0043] of Hornthal teaches rank of historical travel by age).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Finally, Hornthal teaches providing travel destination information based on based on historical data and predictive pricing a price estimate and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose historical quotes are filtered by age.

Hornthal discloses historical quotes are filtered by age.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger historical quotes are filtered by age as taught by Hornthal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Hornthal teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


Claims 18, 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of Rauser et al. (U.S. Patent Publication 2010/0205038 A1) (hereafter Rauser).


	Referring to Claim 18, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Rauser teaches the prices include air fare prices (see; par. [0028] of Rauser teaches the price determined includes an airline fare price).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the prices include air fare prices.

Rauser discloses the prices include air fare prices.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the prices include air fare prices as taught by Rauser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Rauser teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Rauser teaches the prices includes train fare prices (see; par. [0029] of Rauser teaches the price can include a train fare price).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the prices includes train fare prices.

Rauser discloses the prices includes train fare prices.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the prices includes train fare prices as taught by Rauser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Rauser teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 21, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Rauser teaches the prices include hotel prices (see; par. [0034] of Rauser teaches creating an estimate on price that can include a hotel price).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the prices include hotel prices.

Rauser discloses the prices include hotel prices.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the prices include hotel prices as taught by Rauser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Rauser teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Rauser teaches the request comprises a flexible search request (see; par. [0029] of Rauser teaches a search request takes a request that is definable by the user).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Rauser provides a travel market analysis tools that utilizes aggregated historical data in order to determine optimum travel arrangements and it is comparable in certain respects to Stefanescu, Myr, and Benzinger which a travel market analysis tools that determines optimum travel pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the request comprises a flexible search request.

Rauser discloses the request comprises a flexible search request.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the request comprises a flexible search request as taught by Rauser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Rauser teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.




Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of Cator et al. (U.S. Patent Publication 2011/0071862 A1) (hereafter Cator).

	Referring to Claim 20, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Cator teaches the prices include car hire prices (see; par. [0039], par. [0072], and par. [0090] of Cator teaches determining the price of a rental car).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Cator teaches the collaboration and travel ecosystem used for booking travel events and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the prices include car hire prices.

Cator discloses the prices include car hire prices.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the prices include car hire prices as taught by Cator since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Cator teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefanescu, Catalina, 2009, Multivariate Demand: Modeling and Estimation for Censored Sales, Management Science and Operations, London Business School, UK, pp. 1-33 (hereafter Stefanescu) in view of Myr et al. (U.S. Patent Publication 2005/0096963 A1) (hereafter Myr) in further view of Benzinger et al. (U.S. Patent Publication 2008/0183512 A1) (hereafter Benzinger) in further view of Sinclair et al. (U.S. Patent Publication 2010/0125486 A1) (hereafter Sinclair).


	Referring to Claim 23, see discussion of claim 1 above, while Stefanescu in view of Myr in view of Benzinger teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Sinclair teaches including the steps of (A) configuring the one or more processors to determine confidence ranges of the estimated prices from an incomplete historical price dataset by analyzing patterns in that dataset, at any time with respect to step (i) (see; par. [0082] of Sinclair teaches using a processor to determine a confidence limit for prices based on historical data over time based on estimation), and
(B) configuring the one or more processors to calculate confidence ranges of the estimated prices for the requested prices for the goods or services that satisfy the parameters (see; par. [0011] of Sinclair teaches calculating a confidence limit to determine a price of a service to meet a requirement).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Sinclair teaches analyzing historical data in order to simulate and determine the management of products and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose including the steps of (A) configuring the one or more processors to determine confidence ranges of the estimated prices from an incomplete historical price dataset by analyzing patterns in that dataset, at any time with respect to step (i), and (B) configuring the one or more processors to calculate confidence ranges of the estimated prices for the requested prices for the goods or services that satisfy the parameters.

Sinclair discloses the request comprises a flexible search request.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the request comprises a flexible search request as taught by Sinclair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Sinclair teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 24, see discussion of claim 23 above, while Stefanescu in view of Myr in view of Benzinger in further view of Sinclair teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Sinclair teaches (C) providing the confidence ranges together with the prices estimates to an end- user computing device (see; par. [0082] of Sinclair teaches providing confidence limits for price estimates for a user on a computer).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Sinclair teaches analyzing historical data in order to simulate and determine the management of products and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose (C) providing the confidence ranges together with the prices estimates to an end- user computing device.

Sinclair discloses (C) providing the confidence ranges together with the prices estimates to an end- user computing device.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger (C) providing the confidence ranges together with the prices estimates to an end- user computing device as taught by Sinclair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Sinclair teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 25, see discussion of claim 23 above, while Stefanescu in view of Myr in view of Benzinger in further view of Sinclair teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Sinclair teaches using the confidence ranges to decide whether to display a price to a user, or to provide a probable range of prices to a user (see; figure 3, par. [0072] of Sinclair teaches using confidence limits to make decisions on prices to provide to a user).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Sinclair teaches analyzing historical data in order to simulate and determine the management of products and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose using the confidence ranges to decide whether to display a price to a user, or to provide a probable range of prices to a user.

Sinclair discloses using the confidence ranges to decide whether to display a price to a user, or to provide a probable range of prices to a user.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger using the confidence ranges to decide whether to display a price to a user, or to provide a probable range of prices to a user as taught by Sinclair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Sinclair teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 26, see discussion of claim 25 above, while Stefanescu in view of Myr in view of Benzinger in further view of Sinclair teaches the method above, Stefanescu in view of Myr in further view of Benzinger does not explicitly disclose a method having the limitations of, however,

Sinclair teaches the probable range of prices are displayed as error bars (see; par. [0086] of Sinclair teaches displaying data with error margins).

The Examiner notes that Stefanescu teaches similar to the instant application multivariate demand modeling and estimation from censored sales data. Specifically, Stefanescu teaches revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed as analogous art in the same field of endeavor.  Myr the system and method for profit maximization in retail industry and as it is comparable in certain respects to Stefanescu the instant application multivariate demand modeling and estimation from censored sales data as analogous art as both references disclose the analyzing of items for sale whether it is an item in a store or available seats on a plane and analyzing the sales to determine a price and is viewed as reasonably pertinent to the problem faced by the inventor.  Benzinger teaches the system and estimating the lowest fare that can be sold and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Sinclair teaches analyzing historical data in order to simulate and determine the management of products and it is comparable in certain respects to Stefanescu and Myr which teaches a product market analysis tools that determines optimum pricing as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stefanescu, Myr, and Benzinger discloses revenue management utilizing demand forecasts for determining price optimization of airlines it is therefore viewed.  However, Stefanescu, Myr, and Benzinger fails to disclose the probable range of prices are displayed as error bars.

Sinclair discloses the probable range of prices are displayed as error bars.

It would be obvious to one of ordinary skill in the art to include in the travel price determination (system/method/apparatus) of Stefanescu, Myr, and Benzinger the probable range of prices are displayed as error bars as taught by Sinclair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stefanescu, Myr, Benzinger, and Sinclair teach the price estimates of for airline services based on historical data and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Baggett et al. (U.S. Patent Publication 2007/0055555 A1) discloses a method, system, and computer program product for interfacing with information sources.
Battett et al. (U.S. Patent 8,612,269 B2) discloses a method and system and computer program product to store event information and corresponding event availability information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623